390 Mich. 569 (1973)
213 N.W.2d 193
HAWKINS
v.
MICHIGAN PAROLE BOARD
No. 12 June Term 1973, Docket No. 54,794.
Supreme Court of Michigan.
Decided December 18, 1973.
State Appellate Defender Office (by Larry R. Farmer), for plaintiff.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Thomas A. Carlson, Assistant Solicitor General, for defendant.
Amicus Curiae: Marilyn L. Kelley, for Juvenile Defender Office.
PER CURIAM:
We adopt the opinion of the Court of Appeals and affirm.
T.M. KAVANAGH, C.J., and T.E. BRENNAN, T.G. KAVANAGH, SWAINSON, WILLIAMS, LEVIN, and M.S. COLEMAN, JJ., concurred.